Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

	Applicant argues the title is indicative to what is claimed. The objection to the title is maintained because the title is not indicative of the invention (assuming the invention is the spacers in the liquid crystal variable retarder as argued by Applicant).
	The objection and rejection under section 112(b) for claims 36, 40, and 41 are withdrawn.
	Regarding the rejection of claims under section 102, Applicant argues the spacers are used to assemble the liquid crystal cell and that there is no indication that they are present after the assembly. The Examiner respectfully disagrees. Miller provides no indications that the spacers are removed and Applicant does not provide any evidence to support that the spacers are removed. The spacers are glass, implicating they are transparent so that light can travel through the spacers when the cell is in use. Spacers are known to be used in the final assembled product so that the thickness if the liquid crystal is maintained at the desired thickness (Official notice is taken).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It appears the present invention differs from the related patents by the spacers recited in the last clause of claim 36. It is suggested that the title be amended to indicate the claimed difference, thus making it easier to identify one of the differences of this invention from the other related inventions/patents and prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 40, 41, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 6,421,131).

Miller shows a birefringent interferometer (e.g. Fig 1) comprising:
a processor (control electronics 18 has a processor to perform functions described col. 8, lines 49-67) to receive a plurality of hyperspectral imaging parameters and to determine a series of retardances at a series of retardance times based on the plurality of hyperspectral imaging parameters;
a hyperspectral imaging component comprising:
at least one input polarizer (input polarizer 11), wherein the input polarizer receives and polarizes an incoming beam of light; 
a liquid crystal variable retarder (retardance adjustment unit 12) arranged adjacent the input polarizer opposite the incoming beam of light to receive the polarized beam of light from the input polarizer and to change polarization of the light to produce wavelength-dependent polarized light; 
an output polarizer (analyzer polarizer 15) arranged to receive the wavelength-dependent polarized light and to convert polarization state information of the light into a form detectable as light intensity; and
a retardance controller (control electronics 18) configured to compute a voltage series that controls the retardance of the variable retarder;
a focal plane array (17, col. 6, lines 13-14) synchronized with the retardance controller and configured to receive the light in a form detectable as light intensity as a function of retardance of the liquid crystal variable retarder and convert the light to an electrical output signal that represents a series of images, the processor configured to perform transformations of the series of images to hyperspectral image data, 
 wherein the liquid crystal variable retarder comprises a liquid crystal cell having spacers between substrate layers of the cell, the spacers disposed within a clear aperture of the liquid crystal cell (col. 10, lines 5-6).

40. The hyperspectral imaging system of claim 36, further comprising at least one light source (70) arranged adjacent to the at least one input polarizer such that light from the light source reaches the focal plane array.

41. The hyperspectral imaging system of claim 40, further comprising a photodetector (75, col. 16, lines 18-36) arranged adjacent to the focal plane array and positioned to receive light from the at least one light source through the liquid crystal variable retarder.

56. The hyperspectral imaging system of claim 36, wherein the spacers occlude the incoming beam of light (This limitation is taken to recite a result from operating the imaging system and is not found to structurally distinguish from Miller. It is also submitted that during operation of Miller’s system, the glass spacer would occlude the incoming light because the glass spacers would not alter the polarization of the incoming light like that of the liquid crystal and thus at certain times, the glass spacer would occlude the output light to a certain level).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886